—In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Richmond County (Cusick, J.), dated April 13, 1999, which granted the motion of the defendants Stephen Hurst and R. Binlayo to dismiss the complaint insofar as asserted against them pursuant to CPLR former 306-b.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action by filing a summons and complaint on December 16, 1996. The plaintiff did not file proof of service until May 13, 1997, 148 days later. Thus, the action was automatically dismissed on April 16, 1997 (see, CPLR former 306-b [a]; Connor v Deas, 255 AD2d 287). Contrary to the plaintiffs contention, there is no basis for the retroactive application of the current CPLR 306-b (see, Connor v Deas, supra).
The plaintiffs remaining contentions are without merit. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.